Dismissed and Opinion filed August 14, 2003








Dismissed and Opinion filed August 14, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00254-CV
____________
 
MICHAEL
IRA POLLOCK, Appellant
 
V.
 
DIANA
RAE MOHR, Appellee
 

 
On
Appeal from the 310th District Court
Harris
County, Texas
Trial
Court Cause No. 01-33610
 

 
M
E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed May 17, 2002.  The clerk=s record was filed on March 28,
2003.  Appellant failed to make
arrangements to pay for preparation of the reporter=s record.  No brief was filed.
On June 26, 2003, this Court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before July 28, 2003, the Court would
dismiss the appeal for want of prosecution. 
See Tex. R. App. P. 42.3(b).




Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
 
Judgment rendered and Opinion
filed August 14, 2003.
Panel consists of Justices Hudson,
Fowler and Anderson.